Exhibit 10.2

 

DESTINATION XL GROUP, INC.

2006 INCENTIVE COMPENSATION PLAN

(as amended and restated August 1, 2013)

 

ASSOCIATE DEFERRED STOCK AWARD AGREEMENT

 

FOR

[Insert name of Participant]

Grant of Deferred Stock  DESTINATION XL GROUP, INC., a Delaware corporation (the
“Company”), hereby grants, as of ____________________ (“Date of Grant”), to
_______________ (the “Participant”) an award (the “Award”) of deferred stock
(the “Deferred Stock”) of ____ shares of the Company’s common stock, $.01 par
value per share, subject to the terms and conditions as set forth herein.  This
deferred stock award agreement (the “Agreement”) is issued pursuant to the
Company’s 2006 Incentive Compensation Plan (as amended and restated August 1,
2013) (the “2006 Plan”), which is incorporated herein for all purposes.  The
Participant hereby acknowledges receipt of a copy of the 2006 Plan and agrees to
be bound by all of the terms and conditions hereof and thereof and all
applicable laws and regulations.  Unless otherwise provided herein, terms used
herein that are defined in the 2006 Plan and not defined herein shall have the
meanings attributed thereto in the 2006 Plan.

2.Vesting of Deferred Stock

(a)General Vesting.  The shares of Deferred Stock shall become vested in the
following amounts, at the following times and upon the following conditions,
provided that the Continuous Service of the Participant continues through and on
the applicable Vesting Date:

Number of Shares of Deferred Stock

Vesting Date

[                           ]

[                           ]

There shall be no proportionate or partial vesting of shares of Deferred Stock
in or during the months, days or periods prior to the Vesting Date, and except
as otherwise provided in Sections 2(b), 2(c), or 2(d) hereof, all vesting of
shares of Deferred Stock shall occur only on the applicable Vesting Date.

(b)Acceleration of Vesting Upon Termination.  Notwithstanding any other term or
provision of this Agreement, in the event that the Participant’s Continuous
Service is terminated either by the Company without Cause or by the Participant
for Good Reason, the shares of Deferred Stock subject to this Agreement shall
become immediately vested as of the date of the termination of the Participant’s
Continuous Service.

(c)Acceleration of Vesting Upon Death or Disability.  In the event that the
Participant’s Continuous Service terminates by reason of the Participant’s
Disability or death, all of the shares of Deferred Stock subject to this
Agreement shall be immediately vested as of the date of such Disability or
death, whichever is applicable, and shall be delivered, subject to any
requirements under this Agreement, to the Participant, in the event of his or
her Disability, or in

Unknown

 

MIA 185228729v3

--------------------------------------------------------------------------------

 

the event of the Participant’s death, to the beneficiary or beneficiaries
designated by the Participant, or if the Participant has not so designated any
beneficiary(ies), or no designated beneficiary survives the Participant, to the
personal representative of the Participant’s estate. 

(d)Acceleration of Vesting at Company Discretion.  Notwithstanding any other
term or provision of this Agreement, the Board or the Committee shall be
authorized, in its sole discretion, based upon its review and evaluation of the
performance of the Participant and of the Company, to accelerate the vesting of
any shares of Deferred Stock subject to this Agreement, at such times and upon
such terms and conditions as the Board or the Committee shall deem advisable.

(e)Definitions.  For purposes of this Agreement, the following terms shall have
the meanings indicated:

(i)“Delivery Date” means any date occurring as promptly as practical (but in no
event more than 30 days) following the date on which the Deferred Stock becomes
Vested Deferred Stock pursuant to Section 2.

(ii)“Non-Vested Deferred Stock” means any portion of the Deferred Stock subject
to this Agreement that has not become vested pursuant to this Section 2.

(iii)“Vested Deferred Stock” means any portion of the Deferred Stock subject to
this Agreement that is and has become vested pursuant to this Section 2.

3.Forfeiture of Non-Vested Shares.  If the Participant’s Continuous Service is
terminated for any reason, any Deferred Stock that is not Vested Deferred Stock,
and that does not become Vested Deferred Stock pursuant to Section 2 hereof as a
result of such termination, shall be forfeited immediately upon such termination
of Continuous Service without any payment to the Participant.  The Committee
shall have the power and authority to enforce on behalf of the Company any
rights of the Company under this Agreement in the event of the Participant’s
forfeiture of Non-Vested Deferred Stock pursuant to this Section 3.

4.Settlement of the Deferred Stock.  The Company shall deliver to the
Participant on the Delivery Date certificates (or other indicia of ownership)
representing Shares corresponding to the Vested Deferred Stock.

5.Rights with Respect to Deferred Stock.

(a)No Rights as Shareholder Until Delivery.  Except as otherwise provided in
this Section 5, the Participant shall not have any rights, benefits or
entitlements with respect to the Shares corresponding to the Deferred Stock
unless and until those Shares are delivered to the Participant (and thus shall
have no voting rights, or rights to receive any dividend declared, before those
Shares are so delivered).  On or after delivery, the Participant shall have,
with respect to the Shares delivered, all of the rights of a holder of Shares
granted pursuant to the articles of incorporation and other governing
instruments of the Company, or as otherwise available at law.  

2

 

MIA 185228729v3

--------------------------------------------------------------------------------

 

(b)Adjustments to Shares.  This Award shall be subject to the adjustments
provided for in Section 10 of the 2006 Plan. 

(c)No Restriction on Certain Transactions.  Notwithstanding any term or
provision of this Agreement to the contrary, the existence of this Agreement, or
of any outstanding Deferred Stock awarded hereunder, shall not affect in any
manner the right, power or authority of the Company or any Related Entity to
make, authorize or consummate: (i) any or all adjustments, recapitalizations,
reorganizations or other changes in the Company's or any Related Entity’s
capital structure or its business; (ii) any merger, consolidation or similar
transaction by or of the Company or any Related Entity; (iii) any offer, issue
or sale by the Company or any Related Entity of any capital stock of the Company
or any Related Entity, including any equity or debt securities, or preferred or
preference stock that would rank prior to or on parity with the Shares
represented by the Deferred Stock and/or that would include, have or possess
other rights, benefits and/or preferences superior to those that such Shares
includes, has or possesses, or any warrants, options or rights with respect to
any of the foregoing; (iv) the dissolution or liquidation of the Company or any
Related Entity; (v) any sale, transfer or assignment of all or any part of the
stock, assets or business of the Company or any Related Entity; or (vi) any
other corporate transaction, act or proceeding (whether of a similar character
or otherwise).

(d)Dividend Equivalents.   During the term of this Agreement and provided that
the Participant’s Continuous Service has not terminated prior to the dividend
record date, the Participant shall have the right to receive distributions (the
“Dividend Equivalents”) from the Company equal to any dividends or other
distributions that would have been distributed to the Participant if each of the
shares of Deferred Stock instead was an issued and outstanding Share owned by
the Participant.  The number of shares of Deferred Stock awarded for a cash
dividend or non-cash dividend other than a stock dividend shall be determined by
(i) multiplying the number of shares of Deferred Stock held by the Participant
pursuant to this Agreement as of the dividend record date by the amount of the
dividend per Share and (ii) dividing the product so determined by the Fair
Market Value of a Share on the dividend payment date. The number of shares of
Deferred Stock awarded for a stock dividend shall be determined by multiplying
the number of shares of Deferred Stock held by the Participant pursuant to this
Agreement as of the dividend record date by the number of additional Shares
actually paid as a dividend per Share. Any additional shares of Deferred Stock
awarded pursuant to this Section 5(d) shall be awarded effective the date the
dividend was paid, and shall have the same status, and shall be subject to the
same terms and conditions (including without limitation the vesting and
forfeiture provisions), under this Agreement as the shares of Deferred Stock to
which they relate, and shall be distributed, reduced by any applicable
withholding taxes, on the same Delivery Date as the Deferred Stock to which they
relate (or if later, as of the applicable dividend payment date).  Each Dividend
Equivalent shall be treated as a separate payment for purposes of Section 409A
of the Code.  

6.Transferability.  The Deferred Stock is not transferable unless and until the
Shares have been delivered to the Participant in settlement of the Deferred
Stock in accordance with this Agreement, otherwise than by will or under the
applicable laws of descent and distribution, except that the Deferred Stock may
be transferred to one or more Beneficiaries or other

3

 

MIA 185228729v3

--------------------------------------------------------------------------------

 

transferees during the lifetime of the Participant, but only if and to the
extent such transfers are permitted by the Committee (subject to any terms and
conditions which the Committee may impose thereon), are by gift or pursuant to a
domestic relations order, and are otherwise not inconsistent with the rules as
to the use of Form S-8 Registration Statement under the Securities Act of 1933,
as amended (or any successor or, at the sole discretion of the Committee, other
registration statement pursuant to which Awards, Shares, rights or interests
under the 2006 Plan are then registered under such Act), if applicable. A
Beneficiary, transferee, executor, administrator, heir, successor and assign of
the Participant or any other person claiming any rights with respect to the
Deferred Stock shall be subject to all terms and conditions of the 2006 Plan and
this Agreement, except as otherwise determined by the Committee, and to any
additional terms and conditions deemed necessary or appropriate by the
Committee. Except as otherwise permitted pursuant to the first sentence of this
Section, any attempt to effect a Transfer of any Deferred Stock prior to the
date on which the Shares have been delivered to the Participant in settlement of
the Deferred Stock shall be void ab initio.  For purposes of this Agreement,
“Transfer” shall mean any sale, transfer, encumbrance, gift, donation,
assignment, pledge, hypothecation, or other disposition, whether similar or
dissimilar to those previously enumerated, whether voluntary or involuntary, and
including, but not limited to, any disposition by operation of law, by court
order, by judicial process, or by foreclosure, levy or attachment. 

7.Tax Matters.

(a)Withholding.  As a condition to the Company’s obligations with respect to the
Deferred Stock (including, without limitation, any obligation to deliver any
Shares) hereunder, the Participant shall make arrangements satisfactory to the
Company to pay to the Company any federal, state, local or foreign taxes of any
kind required to be withheld with respect to the delivery of Shares
corresponding to such Deferred Stock.  If the Participant shall fail to make the
tax payments as are required, the Company shall, to the extent permitted by law,
have the right to deduct from any payment of any kind (including the withholding
of any Shares that otherwise would be delivered to Participant under this
Agreement) otherwise due to the Participant any federal, state or local taxes of
any kind required by law to be withheld with respect to such Shares.

(b)Satisfaction of Withholding Requirements.  The Participant may satisfy the
withholding requirements with respect to the Deferred Stock pursuant to any one
or combination of the following methods:

(i)payment in cash; or

(ii)payment by the withholding of Shares that otherwise would be deliverable to
the Participant pursuant to this Agreement.  

(c)Participant’s Responsibilities for Tax Consequences.  The tax consequences to
the Participant (including without limitation federal, state, local and foreign
income tax consequences) with respect to the Deferred Stock (including without
limitation the grant, vesting and/or delivery thereof) are the sole
responsibility of the Participant.  The Participant shall

4

 

MIA 185228729v3

--------------------------------------------------------------------------------

 

consult with his or her own personal accountant(s) and/or tax advisor(s)
regarding these matters and the Participant’s filing, withholding and payment
(or tax liability) obligations.   

8.Amendment, Modification & Assignment.  This Agreement may only be modified or
amended in a writing signed by the parties hereto.  No promises, assurances,
commitments, agreements, undertakings or representations, whether oral, written,
electronic or otherwise, and whether express or implied, with respect to the
subject matter hereof, have been made by either party which are not set forth
expressly in this Agreement.  Unless otherwise consented to in writing by the
Company, in its sole discretion, this Agreement (and Participant’s rights
hereunder) may not be assigned, and the obligations of Participant hereunder may
not be delegated, in whole or in part.  The rights and obligations created
hereunder shall be binding on the Participant and his heirs and legal
representatives and on the successors and assigns of the Company.

9.Complete Agreement.  This Agreement (together with the 2006 Plan and those
other agreements and documents expressly referred to herein, for the purposes
referred to herein) embody the complete and entire agreement and understanding
between the parties with respect to the subject matter hereof, and supersede any
and all prior promises, assurances, commitments, agreements, undertakings or
representations, whether oral, written, electronic or otherwise, and whether
express or implied, which may relate to the subject matter hereof in any way.

10.Miscellaneous

(a)No Right to (Continued) Employment or Service.  This Agreement and the grant
of Deferred Stock hereunder shall not confer, or be construed to confer, upon
the Participant any right to employment or service, or continued employment or
service, with the Company or any Related Entity.

(b)No Limit on Other Compensation Arrangements.  Nothing contained in this
Agreement shall preclude the Company or any Related Entity from adopting or
continuing in effect other or additional compensation plans, agreements or
arrangements, and any such plans, agreements and arrangements may be either
generally applicable or applicable only in specific cases or to specific
persons.

(c)Severability.  If any term or provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or under any
applicable law, rule or regulation, then such provision shall be construed or
deemed amended to conform to applicable law (or if such provision cannot be so
construed or deemed amended without materially altering the purpose or intent of
this Agreement and the grant of Deferred Stock hereunder, such provision shall
be stricken as to such jurisdiction and the remainder of this Agreement and the
award hereunder shall remain in full force and effect).

(d)No Trust or Fund Created.  Neither this Agreement nor the grant of Deferred
Stock hereunder shall create or be construed to create a trust or separate fund
of any kind or a fiduciary relationship between the Company or any Related
Entity and the Participant or any other person.  To the extent that the
Participant or any other person acquires a right to receive

5

 

MIA 185228729v3

--------------------------------------------------------------------------------

 

payments from the Company or any Related Entity pursuant to this Agreement, such
right shall be no greater than the right of any unsecured general creditor of
the Company. 

(e)Law Governing.  This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Delaware (without
reference to the conflict of laws rules or principles thereof).

(f)Interpretation/Provisions of Plan Control. This Agreement is subject to all
the terms, conditions and provisions of the 2006 Plan, including, without
limitation, the amendment provisions thereof, and to such rules, regulations and
interpretations relating to the 2006 Plan adopted by the Committee as may be in
effect from time to time. If and to the extent that this Agreement conflicts or
is inconsistent with the terms, conditions and provisions of the 2006 Plan, the
2006 Plan shall control, and this Agreement shall be deemed to be modified
accordingly. The Participant accepts this Agreement subject to all of the terms
and provisions of the 2006 Plan and this Agreement.  The undersigned Participant
hereby accepts as binding, conclusive and final all decisions or interpretations
of the Committee upon any questions arising under the 2006 Plan and this
Agreement, unless shown to have been made in an arbitrary and capricious manner.

(g)Headings.  Section, paragraph and other headings and captions are provided
solely as a convenience to facilitate reference.  Such headings and captions
shall not be deemed in any way material or relevant to the construction, meaning
or interpretation of this Agreement or any term or provision hereof.

(h)Notices.  Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s Secretary at 555 Turnpike Street, Canton, MA
02021, or if the Company should move its principal office, to such principal
office, and, in the case of the Participant, to the Participant’s last permanent
address as shown on the Company’s records, subject to the right of either party
to designate some other address at any time hereafter in a notice satisfying the
requirements of this Section.

(i)Section 409A.  It is the intention of both the Company and the Participant
that the benefits and rights to which the Participant could be entitled pursuant
to this Agreement qualify for the short-term deferral exemption under Section
409A of the Code and the Treasury Regulations and other guidance promulgated or
issued thereunder (“Section 409A”), and the provisions of this Agreement shall
be construed in a manner consistent with that intention.  Notwithstanding the
foregoing, the Company does not make any representation to the Participant that
the shares of Deferred Stock awarded pursuant to this Agreement are exempt from,
or satisfy, the requirements of Section 409A, and the Company shall have no
liability or other obligation to indemnify or hold harmless the Participant or
any Beneficiary for any tax, additional tax, interest or penalties that the
Participant or any Beneficiary may incur in the event that any provision of this
Agreement, or any amendment or modification thereof or any other action taken
with respect thereto is deemed to violate any of the requirements of Section
409A.  

6

 

MIA 185228729v3

--------------------------------------------------------------------------------

 

(j)Non-Waiver of Breach.  The waiver by any party hereto of the other party's
prompt and complete performance, or breach or violation, of any term or
provision of this Agreement shall be effected solely in a writing signed by such
party, and shall not operate nor be construed as a waiver of any subsequent
breach or violation, and the waiver by any party hereto to exercise any right or
remedy which he or it may possess shall not operate nor be construed as the
waiver of such right or remedy by such party, or as a bar to the exercise of
such right or remedy by such party, upon the occurrence of any subsequent breach
or violation.   

(k)Counterparts.  This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.




7

 

MIA 185228729v3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement as of _______________________, 20______.

 

 

COMPANY:

DESTINATION XL GROUP, INC., a Delaware corporation:

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

The Participant acknowledges receipt of a copy of the 2006 Plan and represents
that he or she has reviewed the provisions of both plans and this Agreement in
their entirety and is familiar with and understands their terms and provisions,
and hereby accepts this Agreement subject to all of the terms and provisions of
the 2006 Plan and the Agreement.  The Participant further represents that he or
she has had an opportunity to obtain the advice of counsel prior to executing
this Agreement.

Dated:_____________________________

 

 

PARTICIPANT

 

 

By:

 

 

 

 

[                                ]

 

 

 

 

 

8

 

MIA 185228729v3